Me. Justice Swayne
delivered the opinion of the court in these causes.
Upon examination these cases are found to be substantially the same with the case of The United States on the relation of Thomas Butz v. The City of Muscatine, No. 93, heretofore decided by this court at the present term. (8 Wall. 575.) Our opinion is the same as in that case. The judgment in each of these cases is therefore reversed, and the cause remanded to the court below for further proceedings in conformity to the views of this court as expressed in the case referred to. Reversed.